                  Case 3:17-cv-05769-RJB Document 302 Filed 04/29/20 Page 1 of 25




 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                      TACOMA DIVISION
 8
 9
         STATE OF WASHINGTON,                       Civil Action Case Nos.:
10
                               Plaintiff,
11                                                  3:17-cv-05806-RJB
                      v.                            3:17-cv-05769-RJB
12
         THE GEO GROUP, INC.,                       GEO’S TRIAL BRIEF
13
                               Defendant
14
         __________________________
15

16      UGOCHUKWU GOODLUCK
        NWAUZOR, FERNANDO
17      AGUIRRE-URBINA, individually
        and on behalf of all those similarly
18      situated,

19                                 Plaintiffs,
20                    v.

21      THE GEO GROUP, INC., a
        Florida corporation,
22
                              Defendant
23

24

25

26

27   GEO’S TRIAL BRIEF - 1 of 25
     3:17 cv 05806 – RJB                                                      III BRANCHES LAW, PLLC
28   3:17 cv 05769 - RJB
                                                                                      Joan K. Mell
                                                                               1019 Regents Blvd. Ste. 204
     52884332;3
29                                                                                 Fircrest, WA 98466
                                                                                    253-566-2510 ph
                  Case 3:17-cv-05769-RJB Document 302 Filed 04/29/20 Page 2 of 25




 1            The GEO Group, Inc. (“GEO”) submits the following trial brief in the above referenced matter:

 2                                            I. INTRODUCTION

 3            The State of Washington ("State") and Private Plaintiffs pursue a remedy for a fictional

 4   relationship that the federal government, GEO, and the detainees whom GEO cares for never

 5   contemplated and do not engage. The State and Private Plaintiffs (collectively “Plaintiffs”) bring a

 6   wage and hour employment lawsuit against GEO, a federal ICE detention contractor, in which they

 7   seek to strip away all context of the circumstances in which detainees find themselves, and have a jury

 8   consider, in a vacuum, whether cleaning and cooking tasks within the facility are "jobs" that are

 9   compensable under the Washington Minimum Wage Act (“WMWA”).

10            The reality is that whether detainees should be classified as employees is inherently tied to

11   their status as civil detainees of ICE. All legal authority, across the United States has made this much

12   clear. Individuals who are detained are not subject to the same economic pressures as are those who

13   must pay for their own food, shelter, clothing and medical care. At the same time, it is widely accepted

14   that people in confinement have increased morale and are involved in fewer disciplinary incidents

15   when they are provided a productive outlet for their time. Thus, ICE requires all of its contractors to

16   implement the Voluntary Work Program (“VWP”) to reduce boredom and idleness. GEO implements

17   the program as directed by ICE, and allows detainees unfettered freedom to participate (or not) in the

18   program regardless of their skills. Implementing the VWP is significantly different than if GEO were

19   to hire individuals to work for it, who it could screen for skills and efficiency. In implementing the

20   program, GEO must ensure that regardless of any detainees’ lack of skill, there is an outlet for him or

21   her to feel productive as the first priority is to provide detainees mental stimulation. This often results

22   in redundant efforts and inefficiencies that would never be tolerated in an employee-employer

23   relationship. And, the underlying relationship of custodian-detainee is ever present—each task must

24   be monitored with a keen eye towards ensuring safety. Many courts across the country have addressed

25   this issue and preserved the key benefits of detention work programs, namely the avoidance of bored

26   detainees inventing troublesome ways to occupy their time that may be detrimental to the population

27   GEO’S TRIAL BRIEF - 2 of 25
     3:17 cv 05806 – RJB                                                                 III BRANCHES LAW, PLLC
28   3:17 cv 05769 - RJB
                                                                                                 Joan K. Mell
                                                                                          1019 Regents Blvd. Ste. 204
     52884332;3
29                                                                                            Fircrest, WA 98466
                                                                                               253-566-2510 ph
                  Case 3:17-cv-05769-RJB Document 302 Filed 04/29/20 Page 3 of 25




 1   as a whole. Thus, detainees may not coopt this custodial relationship to guarantee actual income above

 2   market rates by ignoring the fact that it is a custodial relationship, as regardless of the legal standard

 3   applied. And, in reviewing detainees in the context of their situation, it is clear that the detainee-

 4   custodian relationship governs every interaction between detainees and GEO, not an employer-

 5   employee relationship.

 6            Once the jury understands ICE’s relationship to GEO, it will become abundantly clear why

 7   Plaintiffs’ claims must fail at trial under any theory. In addition to the absence of an employment

 8   relationship, there can be no question that GEO is simply carrying out its contract with ICE in

 9   implementing the VWP. GEO does not profit from the VWP, but rather, is burdened with its

10   implementation and supervision without any tangible return. The turnover in the program is

11   astronomical, GEO lacks the authority to assign skilled individuals to key programs, and as a result

12   the inefficiencies not contemplated in an employment relationship. There is no escaping the fact that

13   the VWP exists only to fulfill a contractual obligation to ICE in an area that is directly and exclusively

14   regulated by the federal government (immigration). In short, this case is completely entangled in

15   GEO’s relationship with ICE, a relationship that never contemplated an employment relationship. And

16   the relationship that exists, one of custodian and detainee, has been authorized by Congress. Every

17   element of this case derives from GEO's contractual agreement with ICE. Yet, the State hypocritically

18   seeks to single out GEO as subject to regulations that no other detention facility within the boundaries

19   of Washington must follow. And, in so doing, it seeks to completely undermine the clear terms of

20   GEO’s contract with ICE and Congress’ decisions with regard to housing detained immigrants. Under

21   the United States Constitution, the State may not interfere with federal government contractors and

22   frustrate the purposes of the federal government. Nor may it single out federal government contractors

23   for special bad treatment. Accordingly, GEO is also entitled to immunity.

24                                            II. FACTUAL SUMMARY

25            The United States Department of Homeland Security – Immigration and Customs Enforcement

26   (“ICE”) is tasked with enforcing more than 400 federal statutes, as part of the comprehensive

27   GEO’S TRIAL BRIEF - 3 of 25
     3:17 cv 05806 – RJB                                                                III BRANCHES LAW, PLLC
28   3:17 cv 05769 - RJB
                                                                                                Joan K. Mell
                                                                                         1019 Regents Blvd. Ste. 204
     52884332;3
29                                                                                           Fircrest, WA 98466
                                                                                              253-566-2510 ph
                  Case 3:17-cv-05769-RJB Document 302 Filed 04/29/20 Page 4 of 25




 1   immigration legislation implemented by Congress. Pursuant to its authority from Congress, ICE

 2   oversees the supervision, detention, and removal of aliens from the United States as required by federal

 3   law. While ICE oversees the process of detention and removal, due to Congressional mandates and

 4   budgetary concerns, ICE neither owns, constructs, nor operates its own facilities. Instead, it is entirely

 5   dependent upon states and private contractors to build, operate, and staff facilities where ICE detainees

 6   may be held. Thus, those in ICE custody are often housed in local jails or federal prisons, alongside

 7   those confined as a result of criminal convictions while others are housed in dedicated facilities,

 8   typically owned and operated by federal government contractors, like the Northwest ICE Processing

 9   Center (“NWIPC”). By avoiding investing heavily in detention facilities, ICE is able to conserve

10   taxpayer money by not taking the risk that facilities will stand idle if the area experiences a drastic

11   decrease in demand for detainee housing. In return, facilities like the NWIPC rely on their contracts

12   with the federal government to offset some of the risk of their capital contributions to build and operate

13   the facility by providing clear terms of performance (with accurate pricing) and little chance of a large

14   change in the operating costs without the ability to obtain a corresponding change in the contract. In

15   this way, ICE and its contractors (state or private) enter into a mutually beneficial relationship that

16   reduces the outlay needed from federal taxpayers but also ensures that the operating costs of housing

17   detainees will be covered.

18            Of course, ICE remains in charge of ensuring the conditions of confinement, of those in its

19   custody (albeit that they are physically in secured by their contractors). Thus, ICE mandates that all of

20   its contractors (state and private) operate in conformance with the Performance Based National

21   Detention Standards (“PBNDS”). The PBNDS set forth requirements for contractors housing ICE

22   detainees. Contractors are expected to implement all standards in the PBNDS without increasing its

23   operating costs beyond the price negotiated and agreed in the contract. The NWIPC has a fully-

24   burdened fixed price contract with ICE, which means that GEO must meet the PBNDS requirements,

25   providing detainees everything needed, within the set bed day rate. Under GEO’s contract, the bed

26

27   GEO’S TRIAL BRIEF - 4 of 25
     3:17 cv 05806 – RJB                                                                III BRANCHES LAW, PLLC
28   3:17 cv 05769 - RJB
                                                                                                Joan K. Mell
                                                                                         1019 Regents Blvd. Ste. 204
     52884332;3
29                                                                                           Fircrest, WA 98466
                                                                                              253-566-2510 ph
                  Case 3:17-cv-05769-RJB Document 302 Filed 04/29/20 Page 5 of 25




 1   day rate is $115 per day,1 and each detainee must receive food, clothing, medical care, shelter, and all

 2   other accessory services and activities within that rate.

 3            To ensure detainees are not sitting idle all day long, GEO must provide a number of activities

 4   within its negotiated price. Included in the activities that GEO provides to detainees are religious

 5   services, educational programs, television, video games, recreation, and special events. The PBNDS

 6   also mandate that GEO provide the VWP for detainees who wish to feel productive and contribute to

 7   their communal living situation. GEO’s contract with ICE requires that the VWP positions enhance

 8   the essential operations of the facility. The positions are completely voluntary, but exist to give

 9   individuals an opportunity to feel productive and get out of their housing units for short periods of

10   time. These tasks serve the dual purpose of reducing disciplinary incidents by fostering relationships

11   between detainees who live together through common goals of completing daily chores like laundry,

12   food preparation, sanitation, and personal hygiene for the general population.

13            Detainees who choose to participate volunteer their time. Volunteers select what activities they

14   prefer to engage in to occupy themselves. Congress appropriated a one dollar per day per detainee

15   allowance to any detainee who chooses to participate in the VWP. This allowance recognizes those

16   who contribute to the program and also creates a mechanism for ICE to track detainee participation in

17   the program and regulate the positions offered. GEO ensures ICE’s daily stipend passes through to

18   each individual detainee by managing the detainee trust accounts. VWP activities are not competitive

19   employment where success achieves results. The VWP simply operates to allow as much of the general

20   population as is willing to reduce their own idleness and care for themselves safely and securely.

21            Detention of those who have come to the United States unlawfully for removal has long been

22   controversial. However, bipartisan leaders from Tacoma understood the economic value an ICE

23

24
     1
      It is plain from the bed day rate alone that GEO and ICE never contemplated that detainee’s would be paid
25   minimum wage for volunteering to keep busy by participating in communal living tasks. Any detainee who
     kept him or herself busy for 4 hours a day folding laundry or cleaning up the common area would deplete nearly
26
     half the daily budget for shelter, food, clothing, and medical care on the payment of an allowance instead.
27   GEO’S TRIAL BRIEF - 5 of 25
     3:17 cv 05806 – RJB                                                                   III BRANCHES LAW, PLLC
28   3:17 cv 05769 - RJB
                                                                                                   Joan K. Mell
                                                                                            1019 Regents Blvd. Ste. 204
     52884332;3
29                                                                                              Fircrest, WA 98466
                                                                                                 253-566-2510 ph
                  Case 3:17-cv-05769-RJB Document 302 Filed 04/29/20 Page 6 of 25




 1   detention center would have for the local economy. Tacoma’s leaders facilitated ICE siting the NWIPC

 2   in the City, and taxed the operation accordingly. Advocacy groups indifferent to the economic

 3   advantages whose members fundamentally oppose immigration detention convened and developed

 4   oppositional strategies to undermine ICE detention policies, particularly private detention. The VWP

 5   became a prime target given the program’s vulnerability to misunderstanding that detainee tasks are

 6   comparable to work performed in the course of employment in a competitive setting. Rather than

 7   describing the program as it is—a part of communal living in a detention setting—advocates set about

 8   characterizing the VWP as competitive employment. These claims of course ignore the realities that

 9   in all communal living situations, jails, group homes, and even college dorms: common chores will

10   arise and should be divvied up by those who live in the shared space. In fact, ICE mandates the

11   development of the VWP for this very purpose. By asking those who benefit from the chores to help,

12   the individuals involved in the daily tasks have a stake in the outcome, they will be wearing the clothes

13   they wash, eating the food they cook, or living in the areas they clean. This creates a personal

14   investment in the outcome of these responsibilities that is otherwise unavailable from hired help.

15   Because of ICE's stated purpose of the VWP – to reduce idleness, increase morale, and decrease

16   detainee disciplinary incidents –the value of this personal investment in the tasks that are for the benefit

17   of those who live in the shared space, ICE requires anyone who participates in the program to be a

18   detainee who lives and sleeps in the facility—thus the opportunities are not, and would never be, open

19   to those who do not live at the facility (i.e., the general public). By requiring individuals who

20   participate to live onsite, the operation of the program is enhanced because the individual and

21   collective needs of those detained may change at any time on a given day. Further, the underlying

22   purpose of the VWP itself and the tasks made available thereunder would be null and void if performed

23   by anyone other than the detainees who live and sleep at the NWIPC. In this sense, the VWP duties

24   absolutely require living and sleeping at the NWIPC.

25            While the VWP, as required by the PBNDS, is uniformly required for all facilities, including

26   those operated by state governments, Plaintiffs single out the ICE detainees at the GEO facility

27   GEO’S TRIAL BRIEF - 6 of 25
     3:17 cv 05806 – RJB                                                                  III BRANCHES LAW, PLLC
28   3:17 cv 05769 - RJB
                                                                                                  Joan K. Mell
                                                                                           1019 Regents Blvd. Ste. 204
     52884332;3
29                                                                                             Fircrest, WA 98466
                                                                                                253-566-2510 ph
                  Case 3:17-cv-05769-RJB Document 302 Filed 04/29/20 Page 7 of 25




 1   (ignoring all other detainees in the State) as somehow creating a special relationship with its detainees

 2   that amounts to employment, while identical circumstances across the State do not constitute

 3   employment, but rather are characterized properly as a relationship between detainee and custodian.

 4   Thus, the State is able to cut its expenses for its Department of Corrections by relying upon its custodial

 5   relationship with detainees, which does not require a minimum wage payment, to reduce its operating

 6   budget. The hypocrisy is such that the State wishes to classify the relationship between ICE detainees

 7   and GEO as one of employment, while classifying the same relationship between State detainees and

 8   the State as one that is not employment. In so doing, Plaintiffs seek to completely undermine GEO’s

 9   contract with ICE, by placing burdens on the federal detention facilities that are not placed on the State

10   itself.

11             The claims and defenses have been articulated in part within the Parties’ proposed pre-trial

12   order. This brief provides additional specificity on the law as applied to the facts for purposes of trial.

13                                              III. ARGUMENT

14       A.         ICE Detainees were never intended to be employees and the fundamental nature of
                    their relationship with ICE and GEO makes clear they should not be classified as
15                  employees.
16             Not all tasks are compensable. Certain work generates no right to minimum wages. For

17   example, the jurors who will be seated to suffer the work of deciding this case have no right to

18   minimum wages, their relationship to the court is fundamentally one of a civic duty. Rocha v. King

19   County, 2020 WL 1809610 (April 9, 2020). Housekeeping in one’s own home affords no minimum

20   wage entitlement. RCW 49.60.010(b). A prisoner who cleans his cell is not entitled to minimum wage.

21   § 49.46.010(3)(k). A nanny who rewards a child for cleaning up his room with a popsicle or a dollar

22   does not create an employment relationship. A student who volunteers to clean the communal showers

23   in her dorm is not an employee of the school. Come November, volunteers for political campaigns,

24   including that of Attorney General Ferguson, will not be considered employees of his office. And,

25   students who volunteer to play on NCAA football teams are not employees of the school, their

26   relationship remains fundamentally that a student. There is no legal test that applies to these

27   GEO’S TRIAL BRIEF - 7 of 25
     3:17 cv 05806 – RJB                                                                 III BRANCHES LAW, PLLC
28   3:17 cv 05769 - RJB
                                                                                                 Joan K. Mell
                                                                                          1019 Regents Blvd. Ste. 204
     52884332;3
29                                                                                            Fircrest, WA 98466
                                                                                               253-566-2510 ph
                  Case 3:17-cv-05769-RJB Document 302 Filed 04/29/20 Page 8 of 25




 1   circumstances, but rather a logical understanding that certain relationships are not those of employee

 2   and employer. These principles should be similarly applied to detainees who volunteer to clean up

 3   after themselves, stir a pot of soup, fold towels, clean their own showers, or empty their own trashcans.

 4              Whether a dollar is enough should not be a question for political debate by a jury because the

 5   jury cannot create an employment relationship that does not exist using the WMWA. RCW 49.46.120.

 6   The WMWA only sets a floor for the wage rate below which those who are truly employees must be

 7   paid—it does not apply to any other interactions outside of the employment context. Here, asking a

 8   jury to obligate GEO to pay a detainee who volunteers to hand out lunch trays at mealtime minimum

 9   wage rates or higher, assumes a legally binding relationship that neither party contemplated, proposed,

10   nor engage. Further, it allows a nonparty and the State to effectively renegotiate and rewrite the terms

11   of ICE’s contract with GEO, without any authority to do so. As it stands, the federal government’s

12   contract expressly defines the relationship between GEO and detainees as caretaker and detainee. To

13   avoid confusion, the contract also prohibits GEO from employing detainees and establishes

14   unequivocal employment requirements that explicitly exclude detainees. Thus, it is clear that the

15   fundamental relationship between detainees and GEO is not one of employee and employer.

16         B.       Detainees are explicitly excluded from classification as employees under the WMWA.

17              Even if the fundamental nature of the relationship is not self-evident, as is the relationship

18   between juror and the court or teacher and student, the WMWA explicitly excludes those who are

19   required to live and sleep where they work:

20                   (j) Any individual whose duties require that he or she reside or sleep at the
                     place of his or her employment or who otherwise spends a substantial
21                   portion of his or her work time subject to call, and not engaged in the
                     performance of active duties;
22

23   RCW § 49.46.010(3)(j) (hereinafter the “resident exception”). The Supreme Court of Washington has

24   previously addressed the resident exception. In interpreting its statutory language2, the Supreme Court

25   2
         The same exact language in the present statute was previously located at RCW 49.46.010(5)(j).
26

27   GEO’S TRIAL BRIEF - 8 of 25
     3:17 cv 05806 – RJB                                                                    III BRANCHES LAW, PLLC
28   3:17 cv 05769 - RJB
                                                                                                    Joan K. Mell
                                                                                             1019 Regents Blvd. Ste. 204
     52884332;3
29                                                                                               Fircrest, WA 98466
                                                                                                  253-566-2510 ph
                  Case 3:17-cv-05769-RJB Document 302 Filed 04/29/20 Page 9 of 25




 1   of Washington held that “[t]he plain language of RCW 49.46.010(5)(j) excludes two categories of

 2   workers from the MWA’s definition of ‘employee’: (1) those individuals who reside or sleep at their

 3   place of employment and (2) those individuals who otherwise spend a substantial portion of work time

 4   subject to call, and not engaged in the performance of active duties.” Berrocal v. Fernandez, 155

 5   Wash. 2d 585, 598, 121 P.3d 82, 88 (2005); see also Strain v. W. Travel, Inc., 117 Wash. App. 251,

 6   257, 70 P.3d 158, 162 (2003) (“The statute is plain: employees required to sleep at their places of

 7   employment are exempt from coverage under the MWA.”).

 8            There can be no question that the VWP duties and requirements are set by GEO and ICE. Even

 9   Plaintiffs agree that GEO defines the duties and requirements for the VWP. And, GEO requires

10   individuals who wish to perform any of the duties created under the VWP to live and sleep at the

11   facility. There are no other considerations for the jury. The WMWA does not list certain tasks or duties

12   that would not qualify for the exemption, such as cooking, cleaning, or laundry. Rather, the statute

13   exempts individuals, who are on notice that the position for which they are applying, is not open to

14   individuals who do not sleep or reside at the place where the tasks are performed. The critical inquiry

15   is whether the individual soliciting the work (and providing lodging as part of the arrangement) decides

16   to require that anyone who occupies the position live and sleep onsite. Here, GEO has done just that.

17            GEO requires all participants who perform VWP duties to live and sleep at the facility. It has

18   never allowed someone who did not live and sleep at the facility to participate in the program. Further,

19   the underlying goals of the program as articulated by ICE in the PBNDS, to reduce idleness and

20   provide productive tasks for detainees, would be obliterated if the duties were performed by non-

21   detainees who did not live and sleep in the facility. And, the positions, as crafted, depend upon a

22   detainee’s physical presence at the facility, including a commitment to the community cohabitation. It

23   would be logistically unworkable to have employees who lived offsite be responsible for cleaning up

24   a mess that was made, with no advance warning, or to wipe down a table when someone unexpectedly

25   spilled his or her milk or ramen noodles. Not to mention, it would undermine the goals of reducing

26   disciplinary actions which is part and parcel with creating a sense of mutual collaboration between

27   GEO’S TRIAL BRIEF - 9 of 25
     3:17 cv 05806 – RJB                                                               III BRANCHES LAW, PLLC
28   3:17 cv 05769 - RJB
                                                                                               Joan K. Mell
                                                                                        1019 Regents Blvd. Ste. 204
     52884332;3
29                                                                                          Fircrest, WA 98466
                                                                                             253-566-2510 ph
              Case 3:17-cv-05769-RJB Document 302 Filed 04/29/20 Page 10 of 25




 1   detainees in the same living area. Accordingly, to perform any duties in the VWP, an individual must

 2   live and sleep in the facility and be available when the task arises. Thus, GEO requires detainees to

 3   live and sleep at the facility as a prerequisite to participating and performing any duties in the VWP.

 4   For this reason alone, detainees are not employees.

 5       C.       Detention has its own economic realities.

 6            And, if somehow, the jury is able to suspend all concepts of reality in order to find that the

 7   fundamental nature of GEO’s relationship is insufficient to show that detainees are not its “employees”

 8   and acts with willful disregard of the fact that the VWP duties require detainees live and sleep at the

 9   facility, detainees still cannot establish an employment relationship under the applicable economic

10   realities test. Because most detention facilities across the country (including the State’s own jails and

11   civil detention centers) ask their detainees to perform various tasks and contribute to daily chores,

12   courts have repeatedly addressed the issue of whether detainees are employees. Acknowledging that

13   some tasks in a detention facility are not employment, but that left completely unregulated detainee

14   labor could conceivably be abused, courts have developed a modified economic dependence test,

15   similar to that applied by Calhoun v. State, 146 Wash. App. 877, 886 (2008), as amended (Oct. 28,

16   2008). Federal courts addressing this issue have found that it is critical that the considerations unique

17   to detention are factored into the test, because the typical economic realities test (i.e., the Anfinson

18   test), which determines the difference between an independent contractor and an employee is

19   unworkable in the detention context – a classic square peg in a round hole. See e.g., Sanders v. Hayden,

20   544 F.3d 812, 814 (7th Cir. 2008) (civil detainees performing chores like the ones in the VWP not

21   employees); Miller v. Dukakis, 961 F.2d 7, 9 (1st Cir. 1992) (same); Tourscher v. McCullough, 184

22   F.3d 236, 243 (3d Cir. 1999) (same); Villarreal v. Woodham, 113 F.3d 202, 207 (11th Cir. 1997)

23   (same); Alvarado Guevara v. Immigration and Naturalization Service, 902 F.2d 394 (5th Cir. 1990)

24   (holding that the FLSA does not apply to immigration detainee work programs); see also Bennett v.

25   Frank, 395 F.3d 409, 409 (7th Cir. 2005) (“The Fair Labor Standards Act is intended for the protection

26   of employees, and prisoners are not employees of their prison, whether it is a public or a private one

27   GEO’S TRIAL BRIEF - 10 of 25
     3:17 cv 05806 – RJB                                                                III BRANCHES LAW, PLLC
28   3:17 cv 05769 - RJB
                                                                                                Joan K. Mell
                                                                                         1019 Regents Blvd. Ste. 204
     52884332;3
29                                                                                           Fircrest, WA 98466
                                                                                              253-566-2510 ph
              Case 3:17-cv-05769-RJB Document 302 Filed 04/29/20 Page 11 of 25




 1   so they are not protected by the Act”).3

 2            Thus, in the detention context, a modified economic realities test most recently enumerated in

 3   Matherly v. Andrews, 859 F.3d 264, 278 (4th Cir. 2017), applies:

 4                    (1) Whether the detainee is working to turn a profit for GEO;
 5
                      (2) Whether GEO and the detainee have an opportunity for mutual economic gain, as
 6                    is present in a traditional employer-employee relationship;

 7                    (3) Whether GEO provides the detainee with food, shelter, and clothing that employees
                      would otherwise need to purchase in a true employment situation.
 8
 9   See also Sanders , 544 F.3d at 814; Miller, 961 F.2d at 9; Tourscher, 184 F.3d at 243;Villarreal, 113
10   F.3d at 207; Alvarado, 902 F.2d at 394; Bennett, 395 F.3d at 409 (“The Fair Labor Standards Act is
11   intended for the protection of employees, and prisoners are not employees of their prison, whether it
12   is a public or a private one. So they are not protected by the Act”). This test appropriately takes into
13   consideration the clear concerns that looking at the “control” factor created to identify independent
14   contractor status would have inadvertent and incongruous consequences in the detention context. The
15   test also considers that those in detention need not pay for their housing, food, or clothing costs—an
16   important consideration in not only the underlying purpose of a minimum wage in the first place, but
17   in contemplating the bargained for exchange of services prevalent in traditional employment
18
     3
19     While the Ninth Circuit has not yet addressed this issue in the context of civil detention, it has made clear that
     the economic realities test is “not a useful framework in the case of prisoners who work for a prison-structured
20   program.” Hale v. State of Ariz., 993 F.2d 1387, 1394 (9th Cir. 1993) abrogated on other grounds, Seminole
     Tribe of Florida v. Florida, 517 U.S. 44 (1996); see also Morgan v. MacDonald, 41 F.3d 1291, 1293 (9th Cir.
21   1994) (“The Bonnette factors are properly applied when an individual is clearly employed by one of several
     entities and the only question is which one. They are of no help, however, in deciding the more fundamental
22   question present here: whether the inmates are “employed” in the relevant sense at all.”). And, in revisiting
     Hale, the Ninth Circuit in Morgan made clear that the fact that the individual was in prison as criminal
23   punishment, rather than civil, had no bearing on the applicability of the economic realities test. Id. at 1293 (“The
     plaintiff in Hale who worked as a bookkeeper and office manager did so as part of a program that allowed
24   inmates to run their own businesses while incarcerated. Work of this nature clearly doesn't promote the punitive
     objectives of the criminal justice system. Rather, as we acknowledged in Hale, prison programs of this sort
25   serve primarily rehabilitative goals: They ‘occupy idle prisoners, reduce disciplinary problems, nurture a sense
     of responsibility, and provide valuable skills and job training.’”) (citation omitted). Rather, the relationship of
26
     custodian and detainee was sufficient to establish that the detainee was not an employee.
27   GEO’S TRIAL BRIEF - 11 of 25
     3:17 cv 05806 – RJB                                                                        III BRANCHES LAW, PLLC
28   3:17 cv 05769 - RJB
                                                                                                        Joan K. Mell
                                                                                                 1019 Regents Blvd. Ste. 204
     52884332;3
29                                                                                                   Fircrest, WA 98466
                                                                                                      253-566-2510 ph
              Case 3:17-cv-05769-RJB Document 302 Filed 04/29/20 Page 12 of 25




 1   relationships. Further, it considers that in the detention context, regardless of whether detainees are

 2   treated as employees, the detention center operator will provide the detainees with uniforms and tools

 3   to ensure safety4 in the detention center, not as evidence of an alleged employment relationship. Most

 4   importantly, the modified economic realities test makes clear that some work, such as a detainee who

 5   makes his or her bed or cleans his living area, would not be considered employment if not performed

 6   for mutual economic gain. At the same time, the modified test ensures that detainees are not being

 7   exploited for inexpensive labor in order to turn a profit, rather than obtain contributions to the tasks

 8   related to communal living. If for example, GEO had detainees assemble goods that were later sold

 9   into the stream of commerce at a mark-up, the test allows for a consideration that detainees are

10   employees. Those who replaced their manufacturing labor with prison labor wholly unrelated to self-

11   care would not be able to do so by utilizing detainee labor to obtain a competitive advantage.5 Thus,

12   it is the appropriate test to apply in this circumstance.

13            As applied here, the jury will easily be able to conclude that GEO is not turning a profit from

14   the detainee VWP tasks because the VWP pay is a 100% pass through cost to ICE, whereas other labor

15   at the facility is charged to ICE with a 10% profit margin. In actuality, GEO loses money from the

16   mandatory operation of the VWP. Moreover, here, there is no opportunity for mutual economic gain

17   because, again, the payments to the detainees are a pass through cost to ICE and any amount paid over

18   the reimbursable amount from ICE does not give GEO an opportunity for economic gain, but instead

19   for economic loss. And, there is no question that detainees at the NWIPC receive food, shelter, and

20   clothing. Thus, detainees are not employees. 6

21
     4
       It is easy to imagine why it would be dangerous for GEO to allow detainees who help in the kitchen to bring
22   their own knives and keep possession of those knives in their housing units.

23   5
       Ironically, this is precisely what the State does with prisoner and detainee labor that makes up Washington's
     Correctional Industries program. While it is clear the State would struggle arguing against this factor for its
24   own prisoners and detainees, as the Court is aware, it is not required to even engage in this analysis due to the
     State prisoner/detainee exception in the WMWA (but may be required to engage in this analysis in its pending
25   litigation under the FLSA). 49.46.010 (3)(k).
26   6
      Even if this test does not apply, under the test for whether an individual is “permitted to work” volunteers who
     are permitted to work with the understanding that such work will be unpaid, are not employees. See e.g. Armento
27   GEO’S TRIAL BRIEF - 12 of 25
     3:17 cv 05806 – RJB                                                                      III BRANCHES LAW, PLLC
28   3:17 cv 05769 - RJB
                                                                                                      Joan K. Mell
                                                                                               1019 Regents Blvd. Ste. 204
     52884332;3
29                                                                                                 Fircrest, WA 98466
                                                                                                    253-566-2510 ph
              Case 3:17-cv-05769-RJB Document 302 Filed 04/29/20 Page 13 of 25




 1                1.     GEO is Immune from Suit.

 2                       a.      Intergovernmental Immunity.

 3            In addition to GEO’s defenses that detainees are not employees, GEO is also entitled to

 4   intergovernmental immunity, regardless of the application of any employment test. GEO previously

 5   convinced the Court that intergovernmental immunity applies, but the Court later reversed pending

 6   fact-finding as to comparator programs (specifically whether the State pays less than minimum wage

 7   to civil detainees). ECF 306. With those facts now clearly settled, GEO is sure to prevail on its defense

 8   of intergovernmental immunity.

 9            The doctrine of intergovernmental immunity is derived from the Supremacy Clause, U.S.

10   Const., Art. VI, which mandates that “the activities of the Federal Government are free from regulation

11   by any state.” Under the intergovernmental immunity doctrine, “a state regulation is invalid only if it

12   [1] regulates the United States directly or [2] discriminates against the Federal Government or those

13   with whom it deals.” See North Dakota v. United States, 495 U.S. at 435 (1986). Because “a [state]

14   regulation imposed on one who deals with the Government has as much potential to obstruct

15   governmental functions as a regulation imposed on the Government itself,” intergovernmental

16   immunity may apply to state regulation that affects government contractors, see id. at 438; see also

17   Boeing Co. v. Movassaghi, 768 F.3d 832, 842-43 (9th Cir. 2014) (“The federal government’s decision

18   to hire Boeing to perform the cleanup rather than using federal employees does not affect our immunity

19   analysis on [the grounds of discrimination]. When the state law is discriminatory, a private entity with

20   which the federal government deals can assert immunity.”).

21                       b.      Discriminatory Treatment.

22            There is no question that the law at issue, the WMWA, is neither neutral nor generally

23   applicable. As it pertains to all other forms of civil and criminal detention within the State of

24
     v. Asheville Buncombe Cmty. Christian Ministry, Inc., No. 1:17-CV-00150-MR-DLH, 2019 WL 7373824, at
25   *6 (W.D.N.C. Dec. 31, 2019). Courts considering whether an individual is a volunteer or an employee must
     review the totality of the circumstances to determine whether the facts and circumstances, objectively viewed,
26
     are indicative of an employment relationship. Id.
27   GEO’S TRIAL BRIEF - 13 of 25
     3:17 cv 05806 – RJB                                                                   III BRANCHES LAW, PLLC
28   3:17 cv 05769 - RJB
                                                                                                   Joan K. Mell
                                                                                            1019 Regents Blvd. Ste. 204
     52884332;3
29                                                                                              Fircrest, WA 98466
                                                                                                 253-566-2510 ph
              Case 3:17-cv-05769-RJB Document 302 Filed 04/29/20 Page 14 of 25




 1   Washington, detainees (including ICE detainees) are not considered to be “employees” for purposes

 2   of their participation in work programs. The law singles the NWIPC, a federal immigration facility

 3   (by contract with GEO) where detainees are held, where the federal immigration court is housed, and

 4   where ICE maintains its offices for disparate treatment—for disparate treatment.7 This case presents

 5   a compelling example of a State discriminating against the Federal Government and those with whom

 6   it deals. When a resident of a State detention facility performs work, Washington allows itself to pay

 7   that resident less than the minimum wage. But when a resident of a detention facility operated for the

 8   Federal Government by a federal contractor performs the same work, Washington insists that the

 9   federal contractor pay the resident the full state minimum wage. By doing so, the State of Washington

10   is able to realize significant cost savings when compared to the regulatory scheme with which it

11   burdens the federal government (and its contractors). Under the longstanding doctrine of

12   intergovernmental immunity, Washington’s approach can be justified only if significant differences

13   between the two classes justify the differential treatment. Both the State and federal detention systems

14   permit the utilization of work programs in detention settings to reduce idleness, increase morale, and

15   reduce disciplinary incidents, including positions in laundry, sanitation, and the kitchen. Thus, it is

16   clear that there are no significant differences in GEO’s work programs and the State’s work programs.

17   In fact, the State’s discrimination is so stark that ICE detainees held in State facilities could perform

18   tasks identical to the VWP and not be considered “employees” while those held in the NWIPC would

19   be “employees.” This distinction would not be a result of the unique tasks performed or a distinct

20   relationship, but instead it would be exclusively the result of where the detainees were housed—in a

21   facility operated by a federal contractor. This result is impermissible under the tenets of

22   intergovernmental immunity.

23            The Supreme Court’s decision in Dawson v Steager provides the legal analysis for identifying

24   the appropriate comparators for purposes of the intergovernmental immunity analysis. 139 S. Ct. 698,

25   7
      Indeed, if the law were neutral and generally applicable (as Plaintiffs argue), who GEO is compared to would be a
26   moot point, as any entity governed by the law would be treated the same and the outcome would not change based
     upon the identity of the comparators. Clearly, this is not the case given the ongoing dispute about the appropriate
     comparators and Dawson governs the analysis.
27   GEO’S TRIAL BRIEF - 14 of 25
     3:17 cv 05806 – RJB                                                                            III BRANCHES LAW, PLLC
28   3:17 cv 05769 - RJB
                                                                                                           Joan K. Mell
                                                                                                1019 Regents Blvd. Ste. 204
     52884332;3
29                                                                                                 Fircrest, WA 98466
                                                                                                     253-566-2510 ph
              Case 3:17-cv-05769-RJB Document 302 Filed 04/29/20 Page 15 of 25




 1   705, 203 L. Ed. 2d 29 (2019). Dawson makes clear that the comparators in an intergovernmental

 2   immunity analysis are determined by the legislature. Id. “Whether a State treats similarly situated state

 3   and federal employees differently depends on how the State has defined the favored class . . . So

 4   how has West Virginia chosen to define the favored class in this case? The state statute singles out

 5   for preferential treatment retirement plans associated with West Virginia police, firefighters, and

 6   deputy sheriffs.” Id. (emphasis added). Here, the State statute at issue is the "Government Institution"

 7   exception to the WMWA which treats the State of Washington and its related entities better than the

 8   federal government. The State statute defines the “favored class” as any “resident, inmate, or patient

 9   of a [Washington] state, county, or municipal correctional, detention, treatment or rehabilitative

10   institution.” 49.46.10(3)(k); as modified by ECF 280,11. Consequently, the proper comparators for the

11   federal detainees at the NWIPC are any “resident[s], inmates[s], or patient[s]” covered by the statute,

12   including, for example, residents of the Special Commitment Center (“SCC”). Id.

13            The correct comparators for intergovernmental immunity are not those who do not receive the

14   benefit, but rather those who do:8

15                “[T]he relevant question isn’t whether federal retirees are similarly situated to
                  state retirees who don’t receive a tax benefit; the relevant question is whether
16                they are similarly situated to those who do. So, for example, in Phillips we
                  compared the class of federal lessees with the favored class of state lessees, even
17                though the State urged us to focus instead on the disfavored class of private
                  lessees. In Davis, we likewise rejected the State’s effort to compare the class of
18                federal retirees with state residents who did not benefit from the tax exemption
                  rather than those who did.” Dawson, 139 S. Ct. at 705–06 (internal citations
19                omitted).
20   Likewise, the proper comparison here is to those who receive the benefit as defined by the legislature.

21   Here that is those entities – the State of Washington and its prisons, jails, and civil detention centers –

22   that receive special treatment under the Government Institution exemption. There is absolutely no

23

24
     8
       Whether the definition in 49.46.10(3)(k) covers state contractors remains to be seen as this Court did not
25   resolve that issue, despite positing that they are the proper comparators. Contractors used by the State would
     only be appropriate comparators if, like the State, they were equally covered by the Government Institution
26
     exception to the WMWA.
27   GEO’S TRIAL BRIEF - 15 of 25
     3:17 cv 05806 – RJB                                                                   III BRANCHES LAW, PLLC
28   3:17 cv 05769 - RJB
                                                                                                   Joan K. Mell
                                                                                            1019 Regents Blvd. Ste. 204
     52884332;3
29                                                                                              Fircrest, WA 98466
                                                                                                 253-566-2510 ph
              Case 3:17-cv-05769-RJB Document 302 Filed 04/29/20 Page 16 of 25




 1   argument that the favored class here is state government contractors. Indeed, the State has never

 2   argued that state contractors receive any benefit under the WMWA, rather, they have continually

 3   argued that state government contractors are the disfavored class.

 4            Here, the State (and its related entities) benefit from the exception to the Government

 5   Institution to the WMWA because they can operate voluntary work programs for less than minimum

 6   wage, reducing the costs of operating their prisons, jails, and civil detention centers while also reducing

 7   idleness. Thus, the “favored class” is comprised of Washington State prisons, jails, and civil detention

 8   centers where the State benefits from the ability to operate work programs without paying minimum

 9   wages to state detainees. 49.46.10(3)(k); as modified by ECF 280,11. It is undisputed that the State,

10   including its SCC, benefit from the Government Institution exception. ECF 280, 5 (“The State of

11   Washington operates civil detention centers where it pays less than minimum wage for work

12   performed by detainees.”). This reduces the overall budget of the Washington Department of

13   Corrections. At the same time, the State seeks to increase the federal government’s budget for housing

14   ICE detainees by requiring the payment of a minimum wage for VWP tasks.

15            GEO (and the federal government) would be burdened by this discriminatory treatment. There

16   can be no question that this burden will result in significant changes to the GEO-ICE contract.9 The

17   bed day rate agreed to by GEO and ICE is $115.33 per day. The current Washington minimum wage

18   is $13.50 per hour. Presuming a detainee participates in the VWP for two hours a day, as Plaintiffs

19   argue, that is a reduction of $27.00 from the bed day rate for that detainee. That brings the amount

20   leftover to pay for staff, shelter, food, medical, clothing, and other items provided to that detainee

21   down to $88.33 per day. On top of the wages, GEO would have to pay 12.4% in Social Security and

22
     9
       ICE could increase the amount it pays for services from GEO, thereby significantly increasing the cost to the
23   federal government and taxpayers and requiring Congress to reconsider its appropriations. But, more likely,
     ICE would simply seek a contract with the State of Washington itself, requiring housing in existing jails and
24   detention facilities, including the provision of the VWP at subminimum wages. And, to highlight the
     discriminatory treatment, ICE detainees in this circumstance would not be entitled to minimum wage since they
25   would be housed in a State facility. If that was not possible, ICE could simply move all detainees to another
     jurisdiction, without the input of GEO, at the expense of the detainees remaining close to their families and
26
     attorneys.
27   GEO’S TRIAL BRIEF - 16 of 25
     3:17 cv 05806 – RJB                                                                    III BRANCHES LAW, PLLC
28   3:17 cv 05769 - RJB
                                                                                                    Joan K. Mell
                                                                                             1019 Regents Blvd. Ste. 204
     52884332;3
29                                                                                               Fircrest, WA 98466
                                                                                                  253-566-2510 ph
                Case 3:17-cv-05769-RJB Document 302 Filed 04/29/20 Page 17 of 25




 1   Medicare taxes10 ($3.35), plus Washington State taxes. This would bring the bed day rate down to at

 2   least $84.00 per day, but GEO would still be required to provide the other services to detainees,

 3   including recreation, meals, clothing, and shelter (among others) despite the 25% reduction in the daily

 4   rate. This would simply not be sustainable and would be devastating to the detainees who would may

 5   experience decreased food variety, fewer programs, and reduced equipment such as televisions,

 6   videogames, and exercise equipment. What is more, assuming a detainee worked the maximum hours

 7   permissible under the PBNDS, 8 hours per day, he or she would be due $108.00 in wages and GEO

 8   would owe $13.39 in employment taxes, for a total of $121.39, completely eliminating the bed day

 9   rate for that detainee’s entire care for the day. Thus, GEO would be losing money on its bed day rate

10   based upon the VWP alone, before spending a cent on food, clothing, staff, or its facilities – all for the

11   care of the detainees themselves.

12             Further it appears there is an alternate motive for the State of Washington to single out GEO

13   for regulatory burdens that are otherwise inapplicable to other detention facilities throughout the

14   State—doing so is beneficial to the State. By arguing that government contractors can be discriminated

15   against simply because they are government contractors, the State sets itself up to eliminate

16   competition for ICE contracts. Plaintiffs take this position, not because there is legal support for

17   discrimination against federal governmental contractors, but because it allows the State’s Attorney

18   General’s Office (and not its legislature) to eliminate (or otherwise render unable to compete by way

19   of regulation) privately operated ICE facilities within Washington’s borders. If ICE cannot contract

20   with GEO in the State of Washington absent a significant cost overhaul, ICE would need to look to

21   other facilities that could hold its detainees. Because ICE does not construct, own, or operate its own

22   facilities, it would be at the mercy of the State agreeing to a contract to hold ICE detainees within its

23   existing prisons, jails, and detention centers.11 Moreover, by way of example only, the State’s labor

24

25   10
          IRS, TC751, available at https://www.irs.gov/taxtopics/tc751 (last visited April 27, 2020).
26   11
       Of course, if the State chose to contract with ICE, it would effectively have eliminated its competition through
     this litigation with GEO and would be able to do an about face in whether it should pay ICE detainees minimum
27   GEO’S TRIAL BRIEF - 17 of 25
     3:17 cv 05806 – RJB                                                                       III BRANCHES LAW, PLLC
28   3:17 cv 05769 - RJB
                                                                                                       Joan K. Mell
                                                                                                1019 Regents Blvd. Ste. 204
     52884332;3
29                                                                                                  Fircrest, WA 98466
                                                                                                     253-566-2510 ph
              Case 3:17-cv-05769-RJB Document 302 Filed 04/29/20 Page 18 of 25




 1   force of represented employees whose unions contribute significantly to election campaigns like that

 2   of Bob Ferguson would be entitled to the work. This too discriminates against the federal government.

 3   The bottom line is that the State clearly has alternate motives in advancing this litigation, considering

 4   the sheer hypocrisy of its own reliance and profitability from prisoner, inmate, and civil detainee labor

 5   in its own facilities.

 6                       c.     Direct Regulation.

 7            Under the direct regulation intergovernmental immunity doctrine, a federal contractor is

 8   regarded as the same as the federal government itself as a matter of law. Boeing, 768 F.3d at 844

 9   (“[t]he federal government’s decision to hire Boeing to perform the cleanup rather than using federal

10   employees does not affect our immunity analysis on this ground); see also United States v.

11   California, 921 F.3d 865, 882 n.7 (9th Cir. 2019) (“[f]or purposes of intergovernmental immunity,

12   federal contractors are treated the same as the federal government itself.”). Nor does this prove too

13   much, since the direct regulation doctrine of intergovernmental immunity only applies where the

14   federal government can prevail on the merits, where the law “directly interferes with the functions of

15   the federal government,” Boeing, 768 F.3d at 842; that is, where the interference is substantial.

16   Intergovernmental immunity does not immunize the federal government or its contractors from every

17   form of state and local regulation. Here, there can be no question that application of minimum-wage

18   requirements substantially interferes with federal operations by “mandat[ing] the ways in which

19   [GEO] renders services that the federal government hired [GEO] to perform.” Id.

20            Requiring ICE to build and operate its own detention facilities in the State of Washington in

21   order to be treated the same as the State is, in itself, an interference with the functions of the federal

22   government. ICE cannot take advantage of the same benefits received by the State with respect to the

23   WMWA Government Institution exception by simply “choosing” to not contract for detention

24   services. ICE, in determining where to house detainees, must first “consider the availability for

25
     wage payments as the State is explicitly exempted from paying minimum wage under the Government
26
     Institution exception to the WMWA.
27   GEO’S TRIAL BRIEF - 18 of 25
     3:17 cv 05806 – RJB                                                                III BRANCHES LAW, PLLC
28   3:17 cv 05769 - RJB
                                                                                                Joan K. Mell
                                                                                         1019 Regents Blvd. Ste. 204
     52884332;3
29                                                                                           Fircrest, WA 98466
                                                                                              253-566-2510 ph
              Case 3:17-cv-05769-RJB Document 302 Filed 04/29/20 Page 19 of 25




 1   purchase or lease of any existing prison, jail detention center, or other comparable facility suitable for

 2   such use.” 8 U.S.C. § 1231(g)(1). Thus, the operations of the federal government specifically

 3   contemplate that ICE will utilize private facilities where doing so is consistent with the directives of

 4   Congress. As a result, ICE neither constructs nor operates its own immigration detention facilities.

 5   Due to significant fluctuations in the number and location of removable aliens apprehended by DHS

 6   and subject to detention, it is important for ICE to maintain flexibility with regard to its immigration

 7   detention facilities. Otherwise, ICE could invest heavily in its own facilities only to have them stand

 8   idle if a particular area later experiences a drastic decrease in demand for detainee housing. This is

 9   where GEO steps in, to house detainees under ICE’s specifications—an activity that is clearly a federal

10   function.

11            Thus, the operations of the federal government specifically contemplate that ICE will utilize

12   private facilities where doing so is consistent with the directives of Congress. According to the rulings

13   of this Court thus far, which GEO maintains represent erroneous propositions of law, if the federal

14   government chooses a preexisting facility to house detainees (as opposed to building a new federal

15   facility), it must pay minimum wage where it otherwise would not. So, under the Court’s current

16   framing of intergovernmental immunity, the WMWA directly obstructs the activities of the federal

17   government by placing an additional regulation upon it, should it properly follow the direction of

18   Congress (to first utilize private contractors). Furthermore, this construction of the law further

19   frustrates ICE’s federal functions. ICE prohibits GEO from employing detainees consistent with its

20   nationwide policies for the detention of immigrants. In so doing, it preserves the custodian-detainee

21   relationship that is required to successfully operate an ICE detention facility. At the same time, ICE

22   provides for the VWP, to ensure detainees are not held in their cells all day, every day, without any

23   ability to occupy their time or feel productive, as part of ICE’s obligation to ensure the health and

24   safety of ICE detainees. Under ICE’s own PBNDS, the allowance for detainees who choose to

25   participate may be as little as $1.00 a day, and there is no requirement that the allowance exceed that

26   amount as the value of the program to detainees is not intended to be the monetary compensation, but

27   GEO’S TRIAL BRIEF - 19 of 25
     3:17 cv 05806 – RJB                                                                III BRANCHES LAW, PLLC
28   3:17 cv 05769 - RJB
                                                                                                Joan K. Mell
                                                                                         1019 Regents Blvd. Ste. 204
     52884332;3
29                                                                                           Fircrest, WA 98466
                                                                                              253-566-2510 ph
              Case 3:17-cv-05769-RJB Document 302 Filed 04/29/20 Page 20 of 25




 1   rather the intangible benefits of the opportunity to feel productive. The dollar is an acknowledgment

 2   or recognition that a particular detainee participated in the VWP on a particular day doing a particular

 3   activity, which also facilitates administrative oversight of the VWP and facility as a whole. The State’s

 4   effort to alter this federal function, by transforming the relationship between GEO and detainees to

 5   one of employer and employee and to add additional contractual terms and financial obligations to

 6   GEO’s contract with ICE, significantly interferes with the functions of the federal government.

 7                       d.     Derivative Sovereign Immunity.

 8            GEO is also entitled to derivative sovereign immunity. There is no question that Congress has

 9   validly conferred on ICE the authority to provide for the custodial supervision of detainees, and to do

10   so using private contractors like GEO. ICE has broad discretion to determine where to house ICE

11   detainees. See e.g. Rios–Berrios v. I.N.S., 776 F.2d 859, 863 (9th Cir. 1985) (a decision to detain an

12   alien arrested in California at a facility in Florida was within the province of ICE); Sasso v. Milhollan,

13   735 F.Supp. 1045, 1048 (S.D.Fla. 1990) (a decision to transfer an alien from one locale to another is

14   within the sound discretion of ICE). Congress delegated to DHS and its agency, ICE, the authority to

15   detain aliens placed into removal proceedings. See 8 U.S.C. §§ 1103, 1226, 1231. In carrying out that

16   mandate, ICE has the discretion to contract with private entities for detention services if government

17   facilities are otherwise unavailable. 8 U.S.C. §§ 1103(a)(11), 1231(a)(2), (g). In these contracts,

18   Congress has authorized ICE to provide for programs that pay allowances to detainees of less than the

19   minimum wage. See 8 U.S.C. § 1555(d). The ICE contract at issue here, between GEO and ICE, is

20   therefore, authorized by Congress’s valid delegation of authority to ICE, and GEO.

21            Federal government contractors may “obtain certain immunity in connection with work which

22   they do pursuant to their contractual undertakings with the United States.” Campbell-Ewald Co. v.

23   Gomez, 136 S. Ct. 663, 672 (2016). While Plaintiffs attempt to complicate this analysis, it is actually

24   quite simple. Plaintiffs here allege that GEO violated the WMWA by not classifying its detainees as

25   “employees” and paying them minimum wage. Yet, GEO’s contract with ICE states that GEO may

26   not employ detainees as employees, including by extension, paying them minimum wage. ECF 223-2

27   GEO’S TRIAL BRIEF - 20 of 25
     3:17 cv 05806 – RJB                                                                III BRANCHES LAW, PLLC
28   3:17 cv 05769 - RJB
                                                                                                Joan K. Mell
                                                                                         1019 Regents Blvd. Ste. 204
     52884332;3
29                                                                                           Fircrest, WA 98466
                                                                                              253-566-2510 ph
               Case 3:17-cv-05769-RJB Document 302 Filed 04/29/20 Page 21 of 25




 1   at 82. It is of no moment that GEO could have had discretion to pay detainees more than a dollar.

 2   Plaintiffs have brought forward no cause of action that would allow them to claim entitlement to a

 3   remedy that is less than the minimum wage but more than what they are currently being paid. GEO

 4   has followed the terms of its contract with the federal government by not employing detainees and

 5   because Congress authorized ICE to enter into the contract with GEO (8 U.S.C. § 1231(g)(1)), GEO

 6   is entitled to derivative sovereign immunity. Yearsley v. W.A. Ross Constr. Co., 309 U.S. 18, 21

 7   (1940).

 8   5.        The State’s unjust enrichment enforcement action.

 9             The State pursues an additional unjust enrichment claim seeking the wages that detainees

10   would have been paid if they were entitled to a minimum wage as damages. The State claims that GEO

11   should pay in effect a penalty for having administered ICE’s VWP at NWIPC according to PBNDS

12   standards, despite the fact that it condones its own detention centers doing the exact same. But, the

13   State’s unjust enrichment claim relies upon a belief that GEO should have redirected the funds that

14   were allocated to care for detainees, including their medical care and food, to instead pay for the VWP,

15   all at the detainees expense. Surely, this theory does not hold water. It is clear that GEO was not

16   enriched by the operation of the program. Had GEO instead been given the opportunity to hire outside

17   labor, not only could it have selected reliable and skilled workers, it could have also recouped a 10%

18   profit margin on each additional employee it hired, as it is entitled to do under its contract terms and

19   the Federal Acquisition regulations. As noted previously, ICE's mandatory VWP effectively costs

20   GEO money.

21   6.      The relationship between ICE, detainees, and federal government contractors involves a
     political question.
22

23        “There is … nothing automatic or obligatory about the assumption of “jurisdiction” by a federal

24   court” to hear a declaratory judgment action” like this one. Wilton v. Steven Falls Co., 515 U.S. at 278-

25   88, 115 S. Ct. 2137. The universal rule requires the Court first find a justiciable controversy before

26   invoking its jurisdiction to decide the underlying controversy to provide declaratory relief. To-Ro

27   GEO’S TRIAL BRIEF - 21 of 25
     3:17 cv 05806 – RJB                                                               III BRANCHES LAW, PLLC
28   3:17 cv 05769 - RJB
                                                                                               Joan K. Mell
                                                                                        1019 Regents Blvd. Ste. 204
     52884332;3
29                                                                                          Fircrest, WA 98466
                                                                                             253-566-2510 ph
              Case 3:17-cv-05769-RJB Document 302 Filed 04/29/20 Page 22 of 25




 1   Trade Shows v. Collins, 144 Wn. 2d 403, 411, 27 P.3d 1149 (2001). Trial courts have discretion to

 2   decide whether to entertain a declaratory judgment action like this one. Nolette v. Christianson, 115

 3   Wn. 2d 594, 599, 800 P.2d 359 (1990). An appellate court may be called upon to determine whether

 4   the trial court erroneously exercised its discretion either to consider or refuse to consider a declaratory

 5   action. Id. A trial court’s justiciability analysis includes the limiting doctrines of standing, mootness,

 6   and the federal case-or-controversy requirement. To-Ro Trade Shows, 144 Wn. 2d at 411; Haitian

 7   Refugee Ctr. v. Civiletti, 503 F. Supp. 442, 452 (S.D. Fla. 1980), modified sub nom. Haitian Refugee

 8   Ctr. v. Smith, 676 F.2d 1023 (5th Cir. 1982).

 9       Political questions like whether or not federal detainees should be paid more for doing chores and

10   the collective activities of daily living like meal preparation while detained simply has no justiciability

11   before a jury or judge and should be rejected outright. A claim presents a political question when the

12   responsibility for resolving it belongs to the legislative or executive branches rather than to the

13   judiciary. Baker v. Carr, 369 U.S. 186, 210, 82 S.Ct. 691 (1962). Political questions may be identified

14   through various means, to include (a) constitutional commitment of the issue to a coordinate political

15   department, (b) the absence of judicially discoverable standards for resolving the question, (c) the

16   impossibility of deciding the question without an initial policy determination of a kind clearly for

17   nonjudicial discretion, or (d) the impossibility of a court’s undertaking independent resolution without

18   expressing lack of the respect due coordinate branches of government. Id. Any one of these rationales

19   may be invoked to take this case from the jury on justiciability grounds. Congress and ICE has

20   expressed that the Court should not hear Plaintiffs’ cases because the Court is invading powers

21   reserved to the other branches. ECF 52 at 5-8 (Congressional Ltr.); ECF 290 and ECF 298 (Statement

22   of Interest). Rates that pertain to paying for necessary governmental functions linked to the budget

23   may not be decided judicially for these reasons. SEIU Healthcare 775NW v. Gregoire, 168 Wn. 2d

24   593, 229 P.3d 774 (2010).

25       With these principles in mind, there can be no question that the allowance owed to ICE detainees

26   is squarely within the purview of Congress. There is no area of law in which Congress has more

27   GEO’S TRIAL BRIEF - 22 of 25
     3:17 cv 05806 – RJB                                                                 III BRANCHES LAW, PLLC
28   3:17 cv 05769 - RJB
                                                                                                 Joan K. Mell
                                                                                          1019 Regents Blvd. Ste. 204
     52884332;3
29                                                                                            Fircrest, WA 98466
                                                                                               253-566-2510 ph
              Case 3:17-cv-05769-RJB Document 302 Filed 04/29/20 Page 23 of 25




 1   unreviewable power than in immigration and naturalization matters. U.S. Const. art. 1, § 8 cl. 4; see

 2   also Arizona v. United States, 567 U.S. 387, 394-95 (2012). The Supreme Court has explicitly warned

 3   lower courts that they are not to imply restrictions on Congressional flexibility to respond to changing

 4   international conditions which might require changes in immigration and naturalization matters. Id.

 5   Long ago, Congress set voluntary work program rates via budget appropriation. 8 U.S.C. § 1555(d);

 6   Your CO 243-C Memorandum of November 15, 1991; DOD Request for Alien Labor, General Counsel

 7   Op. No. 92-63, 1992 WL 1369402, *1 (Nov. 13.1992). ICE then made a policy decision within the

 8   PBNDS that the lowest permissible payment under the VWP was not the minimum wage rate, but

 9   rather a dollar per day. PBNDS 5.8. ICE has never required any higher recognition for the completion

10   of activities of daily living within the VWP. The federal government has filed its Statement of Interest

11   in these proceedings acknowledging the budgetary ramifications of this case. ECF 290 and ECF 298

12   (Statement of Interest). It has not waived its right to decide VWP rates, nor has it delegated such

13   decision making to local authorities or a jury. Thus, because neither Congress nor ICE have defined

14   detainees participating in the VWP as “employees,” the nature of their relationship cannot be construed

15   to be that of employees.

16       To be sure, Plaintiffs own proffered evidence makes clear that the issue in this case involves a

17   political question related to the terms of confinement for ICE detainees. Whether ICE detainees should

18   have the right to earn minimum wages at taxpayer expense without the expectation of a corresponding

19   contribution to their living expenses is a question squarely within the purview of Congress. Plaintiffs

20   know this is a political question and seek to introduce testimony from Christopher Strawn, an attorney

21   at the Northwest Immigrant Rights Project ("NIRP"), in favor of their case. The NIRP has significant

22   involvement in lobbying for changes in immigration and detention policy and has, most recently, been

23   working alongside the State legislature on a bill to prevent private companies from operating detention

24   facilities in the State of Washington (similar to the California legislation on this topic). They will also

25   seek to introduce arguments about general immigration policies in the United States in an effort to

26   sway jurors based upon their political beliefs—not the law. Through their efforts, they seek to change

27   GEO’S TRIAL BRIEF - 23 of 25
     3:17 cv 05806 – RJB                                                                 III BRANCHES LAW, PLLC
28   3:17 cv 05769 - RJB
                                                                                                 Joan K. Mell
                                                                                          1019 Regents Blvd. Ste. 204
     52884332;3
29                                                                                            Fircrest, WA 98466
                                                                                               253-566-2510 ph
              Case 3:17-cv-05769-RJB Document 302 Filed 04/29/20 Page 24 of 25




 1   how Congress allocates its budget for ICE. The effort to effect policy through the judiciary should be

 2   avoided during trial by carefully focusing on widely accepted legal standards that define the role of

 3   the State vis-à-vis the federal government for immunity purposes and by following settled case law as

 4   it relates to defining the relationships detained individuals have with their custodian.

 5                                            IV. CONCLUSION

 6            For the reasons described previously, both cases have no merit and should be finally dismissed

 7   with prejudice.

 8            Respectfully submitted this 28th day of April, 2020.

 9
                                            By: s/ Colin L. Barnacle
10                                          AKERMAN LLP
11                                          Colin L. Barnacle (Admitted pro hac vice)
                                            Ashley E. Calhoun (Admitted pro hac vice)
12                                          Adrienne Scheffey (Admitted pro hac vice)
                                            Allison N. Angel (Admitted pro hac vice)
13                                          1900 Sixteenth Street, Suite 1700
                                            Denver, Colorado 80202
14                                          Telephone: (303) 260-7712
15                                          Facsimile: (303) 260-7714
                                            Email: colin.barnacle@akerman.com
16                                          Email: ashley.calhoun@akerman.com
                                            Email: adrienne.scheffey@akerman.com
17                                          Email: allison.angel@akerman.com
18
                                            By: s/ Joan K. Mell
19                                          III BRANCHES LAW, PLLC
                                            Joan K. Mell, WSBA #21319
20                                          1019 Regents Boulevard, Suite 204
                                            Fircrest, Washington 98466
21                                          Telephone: (253) 566-2510
                                            Facsimile: (281) 664-4643
22
                                            Email: joan@3brancheslaw.com
23

24                                          Attorneys for Defendant The GEO Group, Inc.
25

26

27   GEO’S TRIAL BRIEF - 24 of 25
     3:17 cv 05806 – RJB                                                                III BRANCHES LAW, PLLC
28   3:17 cv 05769 - RJB
                                                                                                Joan K. Mell
                                                                                         1019 Regents Blvd. Ste. 204
     52884332;3
29                                                                                           Fircrest, WA 98466
                                                                                              253-566-2510 ph
              Case 3:17-cv-05769-RJB Document 302 Filed 04/29/20 Page 25 of 25




 1                                        PROOF OF SERVICE

 2            I hereby certify on the 29th day of April, 2020, pursuant to Federal Rule of Civil Procedure

 3   5(b), I electronically filed and served the foregoing GEO’S TRIAL BRIEF via the Court’s CM/ECF

 4   system on the following:
      Marsha J. Chien                             SCHROETER GOLDMARK & BENDER
 5    Andrea Brenneke                             Adam J. Berger, WSBA #20714
      Lane Polozola                               Lindsay L. Halm, WSBA #37141
 6    Patricio A. Marquez                         Jamal N. Whitehead, WSBA #39818
      OFFICE OF THE ATTORNEY GENERAL              Rebecca J. Roe, WSBA #7560
 7    800 Fifth Avenue, Suite 2000                810 Third Avenue, Suite 500
      Seattle, Washington 98104                   Seattle, Washington 98104
 8                                                Telephone: (206) 622-8000
      Attorneys for Plaintiff State of            Facsimile: (206) 682-2305
 9    Washington                                  Email: hberger@sgb-law.com
                                                  Email: halm@sgb-law.com
10                                                Email: whitehead@sgb-law.com
                                                  Email: roe@sgb-law.com
11
                                                  THE LAW OFFICE OF R. ANDREW FREE
12                                                Andrew Free (Admitted Pro Hac Vice)
                                                  P.O. Box 90568
13                                                Nashville, Tennessee 37209
                                                  Telephone: (844) 321-3221
14                                                Facsimile: (615) 829-8959
                                                  Email: andrew@immigrantcivilrights.com
15
                                                  OPEN SKY LAW PLLC
16                                                Devin T. Theriot-Orr, WSBA #33995
                                                  20415 72nd Avenue S, Suite 100
17                                                Kent, Washington 98032
                                                  Telephone: (206) 962-5052
18                                                Facsimile: (206) 681-9663
                                                  Email: devin@openskylaw.com
19
                                                  MENTER IMMIGRATION LAW, PLLC
20                                                Meena Menter, WSBA #31870
                                                  8201 164th Avenue NE, Suite 200
21                                                Redmond, Washington 98052
                                                  Telephone: (206) 419-7332
22                                                Email: meena@meenamenter.com
23                                                Attorneys for Plaintiffs Oguchukwu Nwauzor, et
                                                  al.
24

25
                                                s/ Allen G. Stephens
26                                              Allen G. Stephens
27   GEO’S TRIAL BRIEF - 25 of 25
     3:17 cv 05806 – RJB                                                             III BRANCHES LAW, PLLC
28   3:17 cv 05769 - RJB
                                                                                             Joan K. Mell
                                                                                      1019 Regents Blvd. Ste. 204
     52884332;3
29                                                                                        Fircrest, WA 98466
                                                                                           253-566-2510 ph
